Conway B, J. This was an action of ejectment instituted in the Crawford circuit court for the recovery of a house and lot in the town of Van Burén. The case was tried at an adjourned term of the court held in July 1844. The finding of the jury and the judgment of the court were for the defendants. The plaintiffs have brought the case here by writ of error. We have examined the record diligently and no plea whatever appears to have been filed by the defendants. In a disputed case a verdict is simply the answer of a jury to the court on the issues of fact committed to their examination. A judgment is the conclusion that flows from the law and the verdict of the jury. There was no issue in this case, and consequently the jury had nothing legally committed to them to try, and their verdict for the defendants was a mere nullity, and the judgment of the court in pursuance of it was entirely erroneous, as it had neither the law nor a valid verdict for its foundation. The defendants having failed to plead, admitted the facts contained in the declaration, and the court should have given judgment against them for the premises and directed a jury to be empannel-ed for the purpose of assessing the damages sustained by the plaintiffs. Rev. Si. 446, sec. 15, and 630 sec’s 77, 81. The judgment is therefore reversed and the case remanded with instructions to the circuit court oí. Crawford county to allow defendants leave to plead if they desire to do so.